Citation Nr: 1814434	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-20 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1975 to December 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran's Affairs (VA) Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Travel Board Hearing in December 2016 at the St. Petersburg, Florida VARO, but failed to appear or provide good cause for his absence.  A private attorney previously represented the Veteran before the VA.  His November 2016 motion to withdraw was accepted by the Board subject to 38 C.F.R. § 20.608.  The Veteran has not obtained substitute representation. 

The issues of entitlement to service connection for chronic headaches, high blood pressure, a left shoulder disorder, a lower back disorder, and tinnitus are not currently before the Board.  The Veteran filed a January 2015 notice of disagreement and requested both new examinations and a Decision Review Officer to reexamine his claims de novo.  A statement of the case has not yet been issued, as the RO is still attempting to schedule the Veteran for the requested medical examinations per a January 2018 report of general information.

The issues of entitlement to service connection for a major depressive disorder and for a seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disorder was not shown in service; the current cervical spine disorder, diagnosed as cervical disc disease and spondylosis, is not causally or etiologically related to service.   



CONCLUSIONS OF LAW

A cervical spine disorder was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (2012); 38 C.F.R. 3.303, 3.307(a)(3), 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he injured his cervical spine in service while boxing.  As an initial matter, he has been diagnosed a cervical spine disorder.  In a February 2011 VA examination, he was diagnosed with cervical spine spondylosis, degenerative disc disease in the C5-6 and C6-C7 vertebrae.  As such, a current cervical spine disorder is shown. 

However, a chronic neck disorder was not shown in service. As such, entitlement based on an in-service chronic disease or injury is not warranted.  Moreover, cervical disc disease and spondylosis are not listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  Further, neither disc disease or spondylosis are one of the enumerated disorders listed as entitled to the one-year presumption, so no further discuss of that theory of entitlement is warranted.  

In addition, the Veteran is not currently service-connected for any disability; therefore, so entitlement to service connection on a secondary basis is not applicable.  As such, direct service connection is the only theory of entitlement that will be discussed below

To that end, the service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis related to the cervical spine or any injury consistent with boxing.  Nonetheless, the Veteran's recollection, as described in his June 2014 Form 9 and September 2011 notice of disagreement, that he fought in over 70 formal boxing matches while on active duty is compelling.  As such, his contention of an in-service event is accepted despite the absence of STR corroboration.

As to the third element of service connection (medical nexus), the evidence does not support the claim.  In a February 2011 VA examination, the Veteran reported that the neck pain started 2 to 4 years before.  He denied any known injury but reported several car accidents and fighting (which the Board interprets as boxing).   After a physical examination, the examiner diagnosed disc narrowing with hypertrophic spondylosis.  The examiner concluded that the disorder was not related to service.  The rationale was that the disorder was consistent with natural aging and that the Veteran's symptoms started in the 2 to 4 years preceding the examination, while he exited service in 1977, many years before.  This evidence weighs against the claim.

The Board places significant probative value on the VA examination undertaken specifically to address the issue on appeal.  The examination was adequate for evaluation purposes.  Specifically, the Veteran reported his fighting history as well as a history of presumably post-service automobile accidents.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the VA examiner's opinion is of great probative value.

The Board has considered the Veteran's lay statements that in-service boxing caused his neck disorder.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the etiology of his current cervical spine disorder due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to his statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.
The Veteran claimed that his major depressive disorder and seizure disorder resulted from boxing injuries sustained in service.  The 2011 rating decision denied service connection because, despite evidence of both disabilities, the STRs and military personnel records were silent for any record of boxing or treatment of any boxing-related injuries.  However, he is competent to report events he has personal knowledge of.  His recollections of boxing while in service were detailed, and those accounts are given more weight than the absence of records in his STRs and military personnel records.

The Veteran submitted medical literature in September 2011 detailing the long term symptoms of head injuries from boxing.  The article connects the type of boxing trauma he alleged in service with the symptoms documented in his medical records.          

The Veteran has missed several examinations; however, in a January 2018 call to the RO, he described that he had missed previous appointments because of dementia. He explained that going forward, he could give a notice letter from the VA detailing his appointment time to his nurse to ensure that he would not forget to attend and would have transportation.  

Although the Veteran has missed examinations previously, the change in circumstance reported to the RO provides some cause for prior missed examinations. As such, the claim for service connection for a seizure disorder and a major depressive disorder are remanded for further development.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA treatment records and associate them with the claims file.

2.  Appropriate efforts should be made to obtain and associate with the claims file any further private medical or lay records identified and authorized for release by the Veteran, specifically any records showing injuries sustained while boxing during service.

3.  Schedule the Veteran for an examination to determine the etiology of the seizure disorder and major depressive disorder.  The claims file, to include a copy of this remand, should be reviewed in its entirety.  Then, the examiner is asked to provide the following opinion:

* Accepting that the Veteran boxed while in service, is his major depressive order at least as likely as not (50 percent or greater probability) related to his active duty service? 

* Accepting that the Veteran boxed while in service, is his seizure disorder at least as likely as not (50 percent or greater probability) related to his active duty service?

The reviewing medical professional must specifically consider and address the Veteran's lay statements regarding boxing during service and medical literature he has submitted relating to the long term symptoms of boxing injuries.

A complete rational for each opinion must be provided.
	
4.  Readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and wait the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


